Rivera Pérez, Juez Ponente
*662TEXTO COMPLETO DE LA SENTENCIA
La apelante, Nairy L. Collazo Vázquez, presentó un recurso de certiorari,  el 24 de abril de 1995. En dicho escrito solicitaba la revocación de la sentencia dictada, el 24 de marzo de 1995, por el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Humacao. Mediante esa sentencia se le encontró culpable de haber infringido los Artículos 264 y 264(a) del Código Penal de Puerto Rico. 34 L.P.R.A. sees. 4551 y 4551(a). El Tribunal le impuso multas de quinientos dólares ($500) en cada caso, condenándola, además, a restituir la cantidad de $15,000 al presunto perjudicado.
Este Tribunal, el 10 de mayo de 1995, emitió orden a Secretaría para que reasignara ese recurso como uno de apelación y le notificara ésto a las partes. Igualmente, ordenó a la apelante que realizara las gestiones para perfeccionar el recurso como uno de apelación.
Por otra parte, la apelante, el 7 de abril de 1995, había presentado un recurso ante el Tribunal Superior, Sala de Humacao, titulado "Apelación" en el cual solicitaba la revocación de la misma sentencia antes mencionada. El 10 de abril de 1995 el mismo recurso fue radicado ante el Tribunal de Circuito de Apelaciones. 
Resolvemos desestimar ambos recursos presentados ante nos y consolidados por resolución de este Tribunal, por falta de jurisdicción, ya que no fueron presentados dentro del término de diez (10) días que impone la ley. 
El único recurso apropiado para atacar una sentencia final condenatoria proveniente del Tribunal de Primera Instancia, Subsección de Distrito, es la apelación. Artículo 4.002(a) de la Ley de la Judicatura de 1994.
La Regla 216(b), supra, que aplicaba a las apelaciones del anterior Tribunal de Distrito al anterior Tribunal Superior, dispone que:
"La apelación se formalizará presentando un escrito de apelación o una solicitud de juicio de novo en la secretaría de la sala del Tribunal de Distrito en que se celebró el juicio, previa notificación del mismo al ministerio público o al fiscal privado, si lo hubiere, dentro del término de diez (10) días contados a partir de la fecha en que la sentencia condenatoria fuere dictada. " 
La sentencia condenando a la apelante fue dictadá el 24 de marzo de 1995. Por disposición de ley  el recurso de apelación debió haberse presentado en o antes del 3 de abril de 1995 en la Secretaría del Tribunal que dictó la sentencia.  La apelante no cumplió con ninguna de estas disposiciones. Presentó el recurso de apelación el 7 de abril de 1995, catorce (14) días después de haberse dictado la sentencia. Por otra parte, tampoco cumplió con presentarlo ante el Tribunal que dictó la sentencia, pues radicó el recurso ante el Tribunal Superior, incumpliendo a su vez con la Regla 14(a) del Reglamento del Tribunal de Circuito de Apelaciones.
Posterior a la radicación de la apelación, el 24 de abril de 1995, Nairy L. Collazo Vázquez solicitó nuevamente la revocación de la sentencia dictada el 24 de marzo de 1995, bajo un escrito que tituló certiorari. A pesar de haberlo radicado dentro del término de treinta (30) días que la ley concede para estos recursos, el certiorari no es el recurso que procede para atacar una sentencia final condenatoria. La Ley de la Judicatura de 1994 en su Artículo 4.002 (c) concede facultad al Tribunal de Circuito de Apelaciones para revisar mediante certiorari cualquier resolución, orden o providencia judicial interlocutoria dictada por el Tribunal de Primera Instancia.
*663Por los fundamentos antes expuestos, procedemos a desestimar ambos recursos, consolidados para efectos de la resolución de este asunto, por falta de jurisdicción, al amparo de la Regla 31(c) del Reglamento del Tribunal de Circuito de Apelaciones.
Así lo acordó y manda el Tribunal y lo certifica la señora Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 174
1. Véase KLCE-95-00247.
2. Refiérase a KLAN-95-00341
3. Infra.
4. 34 L.P.R.A. Ap. II 216(b).
5. Ibid.
6. La sentencia fue dictada por el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Humacao.